The Chief Justice.
I concur in thinking that a new trial should be granted. In addition to the reasons relied on by Justice Elmer, I think there was an error committed upon the trial touching the true interpretation of the contract of insurance. That contract is briefly as follows: “ The sum of $400 is hereby insured unto John Robinson, for the term of ten years, upon the following described property : -a new double Adams printing press, contained in a frame building in the rear of the printing office, in *141a room sixteen by eighteen feet, (said press and its fixtures being valued at six hundred dollars—survey on file in this office) provided that if the premises above mentioned shall at any time when such fire shall happen be in whole or in part occupied for purposes considered hazardous, unless liberty so to occupy them be expressly stipulated for, this policy and every clause, article, and thing therein contained shall be void and of no effect. This proviso the jury were instructed clearly refers to insured premises, and not to premises containing personal property, which is the subject of the insurance. But is that the true meaning of the contract? A contract of insurance, like every other contract, is to be construed liberally and according to the intention of .the parties. Angell on Fire Ins., §§ 12, 96.
The term “ premises,” both in law and in common parlance, is used to indicate lands or buildings. The “premises above mentioned,” in this policy, must either mean the printing press or the building in which the press was. No other premises had been mentioned. The parties could scarcely have intended to covenant that a printing press should not he occupied in whole or in part, for purposes considered hazardous. The “ premises above mentioned ” must then refer to the building in which the press was. The clause will then read, “ provided that if the building above mentioned,” or “ the building in which the said press is,” shall, at any time when such fire shall happen, be, in whole or in part, occupied for purposes considered hazardous, unless liberty so to occupy them he expressly stipulated for, this policy, and everything therein contained, shall be void and of no effect.
It can scarcely be contended that that is not a reasonable and fair contract for the parties to enter into. In most cases, the hazards of insuring personal property must depend, in a great degree, upon the building in which the insured property is, and upon the uses to which the building is applied. Increasing the hazard of the build - *142ing increases the risk of insurance upon property within the building. This view was clearly within the contemplation of both parties to this contract. They describe the building in which the press is, not for the purpose of identifying the press, but for the purpose of ascertaining the hazard and determining the rate of insurance. When the. press is removed to another building, the consent of the insurers to the removal is obtained, and endorsed upon the policy. The hazard of the building in which the insured property was located was an essential element of the contract. This cause was in fact, tried upon the assumption that the hazardous purposes for which the building was used- increased the risks of insurance, and thereby affected the liability of the insurers. Against that increase of risk, the insurers had a clear right to guard by their contract. They have done so, by the terms of their policy, in the most explicit language. Upon what principle is that clause to be stricken out of the contract? It is obvious that, upon the construction put upon the contract at the trial, the proviso is effectually erased from the policy. It has no meaning whatever. But the well-settled rule of law is, that in interpreting contracts,, effect must, if possible, be given to every clause.
If this insurance had been upon the building alone, it is not questioned but that the proviso would have been operative, and the policy would have been avoided by the use of the building for purposes extra-hazardous. If the insurance had covered both the building and the press within it, still the proviso would be operative; and if the policy be avoided as to the building, it must be avoided, also, as to the property within it; because, by the express terms of the contract, “the policy, and every clause, article, and thing therein contained, shall ” thereupon “ he void and of no effect.” It is difficult to assign any good reason why the proviso is not equally operative when the insurance is upon the personal property alone;
The construction given to the sixth article of the deed *143of settlement, annexed to the policy, was clearly correct. That clause is, by its very terms, limited to alterations mad in buildings insured by the company, and can, consequently have no application,except when the insurance is upon buildings. But there is no such limitation in the proviso contained in the policy, and its true meaning was mistaken upon the trial.
It is worthy of notice that the defendants, by their seventh aud eighth pleas, plead the violation of the contract contained in the proviso, in bar of the action. The plaintiff does not demur, aud thereby deny the validity of the contract, or its application to the plaintiff’s cause of action, but takes issue upon the question of fact, whether the premises mentioned in the policy were occupied for purposes considered hazardous; and these issues of fact are by the jury found for the plaintiff.
Justices Haines and Yredenburgh concurred.